IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,472-01


                                 IN RE KEVIN HANDY, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. W10-73508-S(A) IN THE 282ND DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 282nd District Court of Dallas County, that more than 35 days have elapsed,

and that the application has not yet been forwarded to this Court. The district court entered an order

designating issues on October 10, 2013.

        Respondent, the Judge of the 282nd District Court of Dallas County, shall file a response

with this Court by having the District Clerk submit the record on such habeas corpus application.

In the alternative, Respondent may resolve the issues set out in the order designating issues and then
                                                                                                  -2-

have the District Clerk submit the record on such application. In either case, Respondent’s answer

shall be submitted within 30 days of the date of this order. This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: August 20, 2014
Do not publish